                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

STACEY BANKS, individually
and on behalf of all others
similarly situated,

          Plaintiff,

v.                             Case No:    2:19-cv-227-FtM-29MRM

FUCCILLO    AFFILIATES OF
FLORIDA, INC., a Florida
Corporation,

          Defendant.

            ORDER PRELIMINARILY APPROVING SETTLEMENT
                AND CERTIFYING SETTLEMENT CLASS

     This matter comes before the Court on plaintiff’s Unopposed

Motion for Preliminary Approval of Class Action Settlement (Doc.

#34) filed on October 31, 2019.      After review of the parties’

Settlement Agreement, Proposed Notice of Class Action Settlement,

and having been fully advised in the premises,

     It is hereby

     ORDERED:

     1.   Plaintiff’s Unopposed Motion for Preliminary Approval of

Class Action Settlement (Doc. #34) is GRANTED, to the extent the

Parties comply with the Court’s modifications set forth below.

     2.   The   Court   preliminarily     approves   the   Settlement

Agreement, subject to the revisions below.
     3.     The Settlement Agreement is incorporated by reference

into this Order (with capitalized terms as set forth in the

Settlement Agreement).

     4.     By stipulation of the Parties, and pursuant to Rule 23

of the Federal Rules of Civil Procedure, the Court preliminarily

certifies the following Settlement Class:

     All individuals within the United States (i) who were
     sent a prerecorded message (ii) by or on behalf of
     Defendant (iii) using “ringless” voicemail technology
     (iv) during the four years prior to the filing of the
     Complaint through the date of preliminary approval.

     The    Settlement     Class    excludes:     (1)    Defendant;   (2)    its

parents, subsidiaries, affiliates, officers and directors, any

entity in which Defendant has a controlling interest; (3) all

customers who make timely election to be excluded; and (4) all

judges assigned to this litigation and their immediate family

members.    The parties expressly agree to this Settlement Class

definition for settlement purposes.

     5.     The Court finds that certification of the Settlement

Class is appropriate because:             (a) the Settlement Class is so

numerous that joinder of all members is impractical; (b) there are

common    questions   of   law     and   fact   that    predominate   over   any

questions affecting only individual class members; (c) Plaintiff

will fairly and adequately protect the interests of the Settlement

Class; and (d) a class action is an appropriate method for the

fair and efficient adjudication of this controversy.



                                     - 2 -
     6.     The Court appoints plaintiff Stacey Banks as “Class

Representative.”

     7.     The Court appoints Scott A. Edelsberg of Edelsberg Law,

PA, Andrew J. Shamis of Shamis & Gentile, P.A., Manuel S. Hiraldo

of Hiraldo, P.A., Michael Eisenband of Eisenband Law, P.A., and

Ignacio J. Hiraldo of IJH Law as “Class Counsel.”

     8.     The Court approves the firm Kurtzman Carson Consultants

LLC as Administrator.

     9.     The   Settlement    Agreement      proposes   notice      to   the

Settlement Class by mail using a “Mail Notice.”                The Settlement

Agreement proposes that the Administrator shall perform reverse

look-ups for any “Mail Notices” returned as undeliverable or for

any phone numbers for which Defendant lacks a mailing address.

The “Mail Notice” is a double-sided postcard that includes the

Claim Form with prepaid postage.              The “Mail Notice” postcard

contains limited information about the Settlement, and it contains

a link to the Settlement Website which contains a document with

greater detail about the Settlement Agreement (the “Long Form

Notice”).     The Court   disapproves        of providing notice to the

Settlement    Class   using    the    “Mail    Notice,”   as     it   contains

insufficient information to inform Settlement Class Members of

their rights under the Settlement.1            The Court approves of the


     1 To satisfy Rule 23’s notice requirements, “[n]ot only must
the substantive claims be adequately described but the notice must


                                     - 3 -
Parties providing notice to the Settlement Class by mail using the

“Long Form Notice.”        The Parties’ proposed notice is thus adopted

to the extent the Parties provide notice by mail using the “Long

Form Notice,” as modified below.

     10.   The Court orders that the Parties provide notice to the

Settlement Class using the “Long Form Notice” on or before May 6,

2020.   The Court further orders the Parties to incorporate the

following into such Notice:

           a.        Requests by any Settlement Class Member to opt out

     of the Settlement must be postmarked and submitted to the

     Administrator (with a copy to Defendant’s counsel) on or

     before June 31, 2020, or be forever barred.                  In order to

     exercise the right to be excluded, a member of the Settlement

     Class must timely send a written request for exclusion to the

     Administrator and Defendant’s counsel that includes: his or

     her full name, address, and telephone number; the case name,

     Banks v. Fuccillo Affiliates of Florida, Inc.; the telephone

     number     at    which   the   Settlement   Class   Member   received   a



also contain information reasonably necessary to make a decision
to remain a class member and be bound by the final judgment or opt
out of the action.” Twigg v. Sears, Roebuck & Co., 153 F.3d 1222,
1227 (11th Cir. 1998)(citation and quotation omitted). The Mail
Notice does not provide this necessary information, but instead
directs potential Class Members to obtain such information from
the Settlement Website or to request that information from the
Administrator. The Court finds this indirect method of providing
notice insufficient to satisfy Rule 23.



                                      - 4 -
     prerecorded message from Defendant; a statement that the

     member of the Settlement Class submitting the request wishes

     to be excluded from the Settlement; and the personal signature

     of the Settlement Class Member submitting the request or the

     signature      of   that   member’s   duly-authorized       attorney.     A

     request to be excluded that does not include all of the

     foregoing information, or that is not sent to the addresses

     designated in the Notice, or that is not postmarked within

     the time specified, shall be invalid, and any person serving

     an invalid request shall be a Settlement Class Member and

     shall be bound as a Settlement Class Member by the Settlement

     Agreement, if approved.         Any member of the Settlement Class

     who elects to be excluded shall not: (i) be bound by the Final

     Approval Order and Judgment; (ii) be entitled to relief under

     the Settlement Agreement; (iii) gain any rights by virtue of

     the Settlement Agreement; or (iv) be entitled to object to

     any aspect of the Settlement Agreement.

             b.     Objections to the Settlement shall be filed in this

     Court    and     postmarked   and     served   on   Class    Counsel    and

     Defendant’s counsel on or before June 31, 2020, or be forever

     barred.2     Any member of the Settlement Class who intends to


     2 The Court deletes the Long Form Notice’s required inclusion
of the following:
     “If you wish to object, you must file your objection
     with the Court (using the Court’s electronic filing


                                    - 5 -
     object to the Settlement Agreement must send to the Court,

     Class Counsel, and Defendant’s counsel a written statement

     that includes: his or her full name, address, and telephone

     number;   the   case   name,   Banks   v.   Fuccillo   Affiliates   of

     Florida, Inc.; the cell phone number at which the Settlement

     Class Member received prerecorded messages from Defendant;

     all grounds in detail for the objection3; the identity of any

     witnesses he or she may call to testify; copies of any

     exhibits that he or she intends to introduce into evidence at

     the Final Approval Hearing; and a statement of whether he or

     she intends to appear at the Final Approval Hearing with or

     without counsel.4      Any member of the Settlement Class who


     system or in any manner in which the Court accepts
     filings) and mail your objection to each of the following
     three (3) addresses, and your objection must be
     postmarked by XXXXXXXXXX. You must also file and serve
     a Notice of Intent to Appear at the below addresses
     postmarked by XXXXXXXXXX that includes (a) the case name
     and number; (b) the your full name, address, telephone
     number, and signature, and, if represented by counsel,
     their contact information; (c) the telephone number at
     which you received a prerecorded message from Defendant
     and (d) copies of any papers, exhibits, or other evidence
     that you will present to the Court in connection with
     the Final Approval Hearing.”
     3 The Court deletes the Long Form Notice’s required inclusion
of “under penalty of perjury.”
     4 The Court deletes the Long Form Notice’s required inclusion
of “and if with counsel, the name of your counsel who will attend.”
The Court also deletes the Long Form Notice’s required inclusion
of the following:
     “The number of times in which you and your counsel and
     counsel’s law firm (if you have counsel) have objected


                                    - 6 -
     fails to timely file a written objection in accordance with

     the terms of this paragraph and as detailed in the Notice

     shall not be permitted to object to the Settlement Agreement

     at the Final Approval Hearing.

     11.   The Final Approval Hearing is hereby scheduled for July

31, 2020 at 10:00 A.M. in Fort Myers Courtroom 6A.

     DONE and ORDERED at Fort Myers, Florida, this    4th   day of

March, 2020.




Copies:
Counsel of Record




     to a class action settlement within the five years
     preceding the date that you file     the objection, the
     caption of each case in which you and counsel and your
     counsel’s law firm has made such objection, and a copy
     of any orders related to or ruling upon your or your
     counsel’s and your counsel’s law firm’s prior objections
     that were issued by the trial and appellate courts in
     each listed case.”



                               - 7 -
